Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  The present application is a reissue of U.S. Patent No. 10,283,753 (hereinafter, the ‘753 patent) issued from Application serial No. 15/925,660 (hereinafter the ‘660 application) filed on March 19, 2018. 
. 
Consent of Assignee
The Consents of Assignee filed on 12/23/2020 are defective.  With respect to the first assignee, the entry for “Name of assignee/inventor (if not assigned)”, i.e., “Liangxin Yang”, is incorrect since the assignee is “Dongguan Amperex Technology Limited”.  Similarly, with respect to the second assignee, the entry for “Name of assignee/inventor (if not assigned)”, i.e., “Liangxin Yang”, is also incorrect since the assignee is “Ningde Amperex Technology Limited”.  
Additionally, both Consents of Assignee fail to provide a typed or printed name of the person who is authorized to sign the consent form for the assignee.  While Applicant has provided the title of the person, i.e., “Manager”, the typed or printed name of the person is missing in the box entitled “Typed or printed name and tile of person signing for assignee (if assigned)”. 
Appropriate correction is required.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Appropriate correction is required.
The manner of amending the drawings in reissue applications is set forth in 37 CFR 1.173(b)(3), reproduced below:
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The instant reissue application is a broadening reissue application and the reissue declaration is signed by the assignee.  However, the reissue declaration does not assert that “the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.” As set forth in MPEP 1412.03(V)(A), “in a broadening reissue application filed on or after September 16, 2012, the original reissue oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest (see 37 CFR 1.175(c)(2)).  See also MPEP § 1414.”  
A review of the ‘660 application file for the ‘753 patent appears to indicate that the ‘660 application was filed under 37 CFR 1.46 by the assignees.  If such is the case, then, as in MPEP 1414.01 (latest revision June 2020), it is suggested that Applicant use reissue declaration form PTO/AIA /06 (02-17), which has a box that can be checked beneath the error statement noting that “[t]he application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  Such a checked box and statement are missing from the version of the forms used in the reissue declaration filed 12/23/2020.  If the original patent was not filed under 37 CFR 1.46, then a reissue declaration by the inventors is required. 

Claim Rejections - 35 USC § 251
1.	Claims 19-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 5, it is unclear if “the second electrode” should be -- the second electrode plate -- and the “second active layer” should be -- the second active material layer --.  The same applies to dependent claims 20-27.
In claim 28, line 7, it is unclear if “the second electrode material payer” should be – the second active material layer--.  The same applies to dependent claims 29-38.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 19-22, 27-31 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al. (CN-203800133U, Translation included). 
	Regarding claims 19 and 28, Niu discloses a wound electric cell (core) and an electrochemical device comprising the cell (Translation, [0002]).  The cell comprises:
	a first electrode pole piece (plate) 11 comprising a first current collector 111 and a first active material layer 112, wherein the first active material layer 112 is provided on a surface of the first current collector 111;
	a second electrode plate 13, opposite to the first electrode plate in electric polarity, comprising a second current collector 131 and a second active material layer 132, wherein the second active layer 132 is provided on a surface of the second current collector 131;
	a first electrode tab 12, provided and electrically connected to the first current collector 111; 
	a second electrode tab 14, provided and electrically connected to the second current collector 131; 
	a separator film 15, provided between the first electrode plate and the second electrode plate (Translation, [0038]-0049] and Figures 1-6, Figures 4-5 are reproduced below). 

    PNG
    media_image1.png
    467
    880
    media_image1.png
    Greyscale
(Fig. 4)

    PNG
    media_image2.png
    200
    388
    media_image2.png
    Greyscale
    (Fig. 5)
	Figures 3 and 5-6 also show that, at the start S and the end E of the wound cell, the first current collector 111 has a first surface region uncoated by the first active material layer 112.  The second current collector 131 has a second surface region uncoated by the second active material layer 132.  The first electrode tab 12 is provided on the first surface uncoated region of collector 111 and the second electrode tab 14 is provided on the second surface uncoated region of collector 131 (see Figure 5).  
	Niu also discloses that the first electrode tab 12 extends toward two opposite transverse edges of the first surface uncoated region of collector 111 along a width (W) direction, and further extends toward two opposite longitudinal edges of the first surface uncoated region of collector 111 along a length (L) direction (see Figures 1-3 or 4-5).  Figures 4-5 also show that the second electrode tab 14 extends toward two opposite transverse edges of the second surface uncoated region along the width (W) direction, and further extends toward two opposite longitudinal edges of the second surface uncoated region along the length (L) direction. The first electrode tab 12 and the second electrode tab 14 are spaced apart from each other in the width direction, and the separator 15 is present between the first electrode tab 12 and the second electrode tab 14 (see Figures 3 and 5).
	Regarding claims 20 and 29, Niu discloses that the first electrode tab 12 is welded to the first current collector 111 and the second electrode tab 14 is welded to the second current collector 131 ([0065]).
 	Regarding claims 21 and 30, Niu discloses that each of the tabs 12 and 14 has a thickness in a range of 0.05-0.15 mm (50-150 microns) ([0050]).  Niu also discloses that  the first contact portion 121 of the tab 12 and the second contact portion 141 of the second tab 14 each has a width of 25 mm and 20 mm, respectively, and a length of 45 mm.  The first lead-out portion 122 and the second lead-out portion 142 each has a width of 6 or 18 mm and a length of 15 mm (see Examples 1-2 and Figure 4).  	
	Regarding claims 22 and 31, since Niu discloses that the first electrode tab 12 is formed on the first surface uncoated region of the cell side, a minimum distance between a first side edge of the first electrode tab 12 positioned outside in the width direction and a corresponding transverse edge of the first surface uncoated region of the cell is the width of the first electrode tab 12, which is greater than 3 mm (see Figure 5, also Example 2 which shows that the width of the first electrode tab 12 is 25 mm).  Similarly, a minimum distance between an outer side edge of the first electrode tab 12 in the length direction and a corresponding edge of the first surface uncoated region is the length of the electrode tab 12, which is greater than 3 mm (see Figure 4, also Example 2 shows that the length of the first electrode tab 12 is 45 mm).  
	Similarly, Niu discloses that a minimum distance between a first side edge of the second electrode tab 14 positioned outside in the width direction and a corresponding transverse edge of the second surface uncoated region is greater than 3 mm (see Figure 5, also Example 2 which shows that the width of the second electrode tab 14 is 20 mm) and a minimum distance between an outer side edge of the second electrode tab in the length direction and a corresponding longitudinal edge of the second surface uncoated region is greater than 3 mm (see Figure 4, also Example 2 shows that the length of the second electrode tab 14 is 45 mm).  
	Regarding claims 27 and 36,  Niu’s Figs, 4 and 5 schematically show at least one of the first side edge of the first electrode tab 12 positioned inside in the width direction and the first side edge of the second electrode tab 14 positioned inside in the width direction is flat.	
	Regarding claims 37-38, Niu discloses that the first side edge of the first electrode tab 12 is close to the corresponding transverse edge of the first surface uncoated region of the collector 111 (Figure 5) and the two outer side edges of the first electrode tab 12 in the length direction are close to the two longitudinal edges of the first surface (uncoated region) of the collector 111 (Figures 4-5).  Similarly, the first side edge of the second electrode tab 14 is close to one corresponding transverse edge of the second surface uncoated region of the collector 131 (Figure 5) and the two outer side edges of the second electrode tab 14 in the length direction are close to the two longitudinal edges of the second surface (uncoated region) of the collector 131 (Figures 4-5).
	 Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,283,753 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/LING X XU/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991
/Alan Diamond/				
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991